Mikoll, J.
Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered May 21, 1984, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant challenges the imposition of a mandatory surcharge against him pursuant to CPL 420.35 on the ground that his indigency makes it impossible to pay the fine. It is also defendant’s contention that double jeopardy considerations preclude his conviction of the crime of attempted promoting prison contraband in the first degree since he had already incurred the loss of prisoner privileges in an administrative proceeding resulting from the same facts underlying his conviction for the instant crime.
This court has recently held in People v Briggs (108 AD2d 1058) that loss of inmate privileges does not form the predicate for a claim of double jeopardy upon an indictment and trial for a crime based on the acts in the underlying disciplinary charge. We therefore reject defendant’s double jeopardy claim.
The denial of a waiver of the surcharge assessment made against defendant was appropriately made within the discretion of the trial court and we decline to disturb such a decision. Defendant failed to allege sufficient facts entitling him to such consideration.
Judgment affirmed. Kane, J. P., Mikoll, Levine and Harvey, JJ., concur.